DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are pending in this Office Action.
Claims 6, 15, 16, 21-30, and 40 are canceled.

Response to Arguments
Applicant’s arguments filed in the amendment filed 10/12/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Drawings
The formal drawings received on 12/13/2019 have been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/359,859, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application (Application No. 16/714,676).  
Claim 14 recite “… selecting the second webpage based at least on a group associated with the promotion.” The Instant Application (Application No. 16/714,676) is a continuation of the U.S. Patent Application or Parent Application (Application No. 11/359,859). The support for the aforementioned limitation is provided by neither the specification nor the originally filed claims of the parent application.  The examiner reviewed the submitted the applicant’s remark; however, the applicant’s specification disclose “… selecting the second webpage based at least on a group associated with the promotion.”      

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5, 7-14, 17-20, 31-39, and 41-44 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 31, and 36 recites “… the cache of the user device …,” which is not disclosed by the applicant’s specification.
Claim 20 recites “… wherein the cache is stored in a static memory device.” The applicant’s specification disclose “… wherein the cache is stored in a static memory device.”    
Claims 43 and 44 recite “… selecting the second webpage based at least on a group associated with the promotion.” The applicant’s specification disclose “… selecting the second webpage based at least on a group associated with the promotion.”    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,659,905. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-23 of U.S. Patent No. US 7,659,905.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 7,884,827. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-26 of U.S. Patent No. US 7,884,827.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,169,443. Although the claims at issue are not identical, they are not patentably distinct claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-39 of U.S. Patent No. US 8,169,443.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 8,547,383. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-39 of U.S. Patent No. US 8,547,383.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,219,792. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-18 of U.S. Patent No. US 9,219,792.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,523,779. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-14, 17-20, 31-39, and 41-44 of Instant Application (Appl. No. 16/714,676) are broader than claims 1-12 of U.S. Patent No. US 10,523,779.
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 of this application is patentably indistinct from claims 1, 2, 5, 6, 8-14, 17-19, and 29 of Application No. 16723988. 
Claims 1-5, 7-14, 17-20, 31-39, and 41-44 of this application is patentably indistinct from claims 1-20 and 31-40 of Application No. 16714676. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. Claims 1-5, 7-14, 17-20, 31-39, and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Application No. 16/714,674. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-


First Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 8-13, 19, 20, 31, and 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”) and Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”).
Claims 1, 31, 36. Klein teaches:
A computer-implemented method for pre-fetching data over a network comprising: – on lines 37-45 in column 3 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested.)
receiving a request for a first webpage at the server over the network from a user device; – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
identifying a second webpage accessible by a link included in the first webpage, the second webpage including the at least one of the digital media file or text string; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
in response to the request for the first webpage and before receiving a request for the second webpage at the server over the network from the user device, transmitting, from the server over the network to the user device, (i) data for providing the first webpage for output at the user device and (ii) the at least one of the digital media file or text string, wherein the user device is configured to store, at a cache, the at least one of the digital media file or text string; – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-35 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Klein does not explicitly teach:
receiving, prior to the user device displaying data for the second webpage,  a request for the second webpage at the server over the network from the user device, wherein the request identifies remaining data for displaying the second webpage that is not stored in the cache of the user device; and in response to the request for the second webpage, transmitting, from the server over the network to the user device prior to the user device displaying data for the second webpage, the remaining data for providing the second webpage for output at the user device other than the at least one of the digital media file or text string.
However, Weiss teaches:
receiving, prior to the user device displaying data for the second webpage,  a request for the second webpage at the server over the network from the user device, wherein the request identifies remaining data for displaying the second webpage that is not stored in the cache of the user device; and in response to the request for the second webpage, transmitting, from the server over the network to the user device prior to the user device displaying data for the second webpage, the remaining data for providing the second webpage for output at the user device other than the at least one of the digital media file or text string. – in paragraphs [0012]-[0015], [0029]-[0035] [0044], [0045] (The additional browser links can point to an object, a JavaScript or an image, for example that can initiate a request to a predicted object/ML file. The additional browser link can point on the location of the predicted web-page itself. In order to lead the browser to cache these pre-push predicted objects and not displaying them before being requested by the surfer, embodiments of the present invention may further manipulate the ML file. The further manipulation can associate the predicted object with a small transparent image in the current page. Associating with a transparent image can be done in one embodiment by not displaying the object that is associated with the additional link. The multipart object (MP) may comprise a transparent small image (as a response to the appropriate pushImgA tag) and a predictive ML file (HTML B*) with the pushImgB tag for the next page. In an alternate embodiment of the present invention the multipart object may include also objects that are associated with browser links that are embedded in HTML B (Bobj). The MP 335 reaches the user equipment on T11, while the user may be involved in handling web page `A`. Therefore, the MP 335 is stored in the browser's cache. In between T11 to T12, the user may select the link to web page `B`. In response to this selection, the browser may check its cache for an appropriate file. …If the web page `B` is stored in the browser cache, the web page B may immediately be parsed and be presented to the user. In an alternate embodiment, the browser may request the `B` objects. At T12 the browser reaches the tag (or the JavaScript push scheme, in an alternate exemplary embodiment of the present invention) for pushImgB and sends a request 350 GET pushImgB. At T13 the request is intercepted by the MEq 150 (FIG. 1) and the process proceeds as it is described above from T9 to T11 for the next predicted file `C` 355. The process may continue as long as the user is surfing.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein with Weiss to include receiving, prior to the user device displaying data for the second webpage,  a request for the second webpage at the server over the network from the user device, wherein the request identifies remaining data for displaying the second webpage that is not stored in the cache of the user device; and in response to the request for the second webpage, transmitting, from the 
	
Combination of Klein and Weiss does not explicitly teach:
obtaining, by a server, data; storing, at the server, the data.
	However, Marmigere teaches:
obtaining, by a server, data; storing, at the server, the data; – in paragraph [0037] (A Proxy cache server, intermediate between the client devices and Web content servers, receives the request from the client device, asks the Web content servers for the missing information or for the refreshed information and sends the requested information to the client. Proxy cache servers, which were first used for security reasons, have auxiliary storage to store the Web objects forming the Web documents mostly used by the client devices.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein and Weiss with Marmigere to include obtaining, by a server, data; storing, at the server, the data, as taught by Marmigere, in paragraph [0003], to minimize response time to a request and to decrease network loading of content.

Combination of Klein, Weiss, and Marmigere does not explicitly teach:
wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string.
However, Snodgrass teaches:
wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string – on lines 52-64 in column 3 (The associate web page 122 may include content about the associate, information about a merchant including one or more "referral" links to the merchant's web site, and community information. The referral link may be in a variety of forms such as a textual link, a banner ad, a graphic image, and so forth.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Marmigere with Snodgrass to include wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claims 8, 33. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein identifying the second webpage comprises selecting the second webpage from among a plurality of webpages accessible by one or more links included in the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 9. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s).
Klein teaches:
comprising selecting the second webpage based at least on a determined predicted page flow associated with the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 10. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 9 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the predicted page flow associated with the first webpage is determined based on at least one of information associated with the first webpage, interactions of users with the first webpage, or interactions of a user associated with the user device with the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 11, 34. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 
Klein teaches:
comprising selecting the second webpage based at least on a number of previous page visits to the second webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 12, 35. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 11 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the number of previous page visits to the second webpage includes previous page visits to the second webpage by a user associated with the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 13. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 
Klein teaches:
comprising selecting the second webpage based at least on past interactions of a user associated with the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 19. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Snodgrass further teaches:
wherein the user device is a mobile device. – on lines 22-28 in column 11 (The customer computer 310 may be, for example, an interactive television, a cellular phone, a personal digital assistant, an interactive wireless communications device.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, and Marmigere, with Snodgrass to include wherein the user device is a mobile device, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces computer resource utilization as well as the utilization of the Internet. Thus, avoiding delays placed upon that web browser by the Internet network, memory or CPU.

Claim 20. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the cache is stored in a memory device. – on lines 45-47 in column 9 (By executing steps 200 218, web objects are pre-cached into the web browser 110 cache 130 prior to a user actually requesting the web object/web page.)

Claim(s) 2-4, 32, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Carlson et al. (Pub. No.: US 2005/0198191, hereinafter, “Carlson”).
Claims 2, 37. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query.
However, Carlson teaches:
wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query. – in paragraph [0006] (When using a 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Carlson to include wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim 3. Combination of Klein, Weiss, Marmigere, Snodgrass, and Carlson teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s). 

Carlson further teaches:
wherein the search query is received at the server over the network from the user device. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Carlson to include wherein the search query is received at the server over the network from the user device, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claims 4, 32, 38. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query.
However, Carlson teaches:
wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query. – in paragraph [0006] (When using a typical web 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Carlson to include wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim(s) 5, 7, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Horvitz, Eric (Patent No.: US 6,067,565, hereinafter, “Horvitz”).
Claims 5, 39. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein receiving the request for the first webpage comprises receiving the request for the first webpage at the server over the network from a browser application operating on the user device; and – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating on the user device.
However, Horvitz teaches:
receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating on the user device. – on lines 48-67 in column 37, on lines 1-4 in column 8, and on lines 1-51 and column 23 and Fig. 6 (The browser could successively prefetch and cache just those portions or screenful(s) of successive pages that provide sufficient incremental value to the user and not consume computation and network resources prefetching other portions or screenful(s) of these pages in which the user is likely to have little or no interest. By relying on user behavior incorporated into a user model, the browser could prefetch and cache just the tops, e.g., a first few inches, or predefined screenfuls of successive web pages in order of their discounted flux-products and ignore the remainder of the those pages. Additionally, component 650 prefetches the web page, in the ordered set, having the next highest transition probability and store the content for that page in local cache 656 of the client device. Should the user actually transition to any such prefetched page, then once the corresponding prefetched portion is accessed from cache and rendered, the user could then appropriately instruct the browser to fetch the remainder of the page. In the meantime, the browser could then be successively and selectively prefetching and caching portions or certain screenfuls, of other web pages, which would each provide sufficient incremental value to the user and to which the user is likely to next transition.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Horvitz to include receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating on the user device, as taught by Horvitz, on lines 23-36 in column 3, to provide a technique for use with a personal computer, and particularly a web browser executing there, that can process page requests using processing and networking capacity, available during intervals of relatively low activity, such as, e.g. idle CPU or network capacity, that would otherwise be wasted, or for allocating varying amounts of networking resources away from downloading and display of components of a requested URL and in favor of downloading content associated with potential future 

Claim 7. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
wherein the user device is configured to: retrieve the at least one of the digital media file or text string from the cache; and output the second webpage at the user device, wherein the second webpage output at the user device includes at least a portion of the remaining data for providing the second webpage for output at the user device and the at least one of the digital media file or text string.
However, Horvitz teaches:
wherein the user device is configured to: retrieve the at least one of the digital media file or text string from the cache; and output the second webpage at the user device, wherein the second webpage output at the user device includes at least a portion of the remaining data for providing the second webpage for output at the user device and the at least one of the digital media file or text string. – on lines 48-67 in column 37, on lines 1-4 in column 8, and on lines 1-51 and browser could successively prefetch and cache just those portions or screenful(s) of successive pages that provide sufficient incremental value to the user and not consume computation and network resources prefetching other portions or screenful(s) of these pages in which the user is likely to have little or no interest. By relying on user behavior incorporated into a user model, the browser could prefetch and cache just the tops, e.g., a first few inches, or predefined screenfuls of successive web pages in order of their discounted flux-products and ignore the remainder of the those pages. Additionally, component 650 prefetches the web page, in the ordered set, having the next highest transition probability and store the content for that page in local cache 656 of the client device. Should the user actually transition to any such prefetched page, then once the corresponding prefetched portion is accessed from cache and rendered, the user could then appropriately instruct the browser to fetch the remainder of the page. In the meantime, the browser could then be successively and selectively prefetching and caching portions or certain screenfuls, of other web pages, which would each provide sufficient incremental value to the user and to which the user is likely to next transition.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Horvitz to include wherein the user device is configured to: retrieve the at least one of the digital media file or text string from the cache; and output the second webpage at the user device, wherein the second webpage output at the user device includes at least a portion of the remaining data for providing the second webpage for output at the user device and the at least one of the digital media file or text string, as taught by Horvitz, on lines 23-36 in .

Claim(s) 14, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Sacco et al. (Pub. No.: US 2005/0033683, hereinafter, “Sacco”).
Claims 14, 43, 44. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
comprising selecting the second webpage based at least on a group associated with the promotion.
However, Sacco teaches:
comprising selecting the second webpage based at least on a group associated with the promotion. – in paragraph [0054] (Personalization applications 52 allow users of the marketplace 12 to personalize various aspects of their interactions with the marketplace 12. For example a user may, utilize the appropriate personalization application 52, create a personalized reference page at which information regarding transactions to which the user is (or has been) a party may be viewed. Further, the personalization application 52 may enable a user to personalize listings and other aspects of their interactions with the marketplace 12 and other parties.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Sacco to include comprising selecting the second webpage based at least on a group associated with the promotion, as taught by Klein, on lines 51-62 in column 2, to optimize the fast retrieval of complete web pages with the least amount of computer resources being consumed.

Claim(s) 17, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Hunt et al. (Pub. No.: US 2004/0133848, hereinafter, “Hunt”).
Claims 17, 41, 42. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
wherein the data associated with the promotion includes a cascading style sheet (CSS) script.
However, Hunt teaches:
wherein the data associated with the promotion includes a cascading style sheet (CSS) script. – in paragraph [0239] (In one aspect, although applying a template on the client to drop HTML content must still request that part of the content as part of the whole document, the content that is dropped may contain directives that would have otherwise made secondary requests for more content, such as JavaScript, CSS or images.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Hunt to include wherein the data associated with the promotion includes a cascading style sheet (CSS) script, as taught by Hunt, in paragraph [0002], to access, adapt, and present information content for electronic devices.


Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Weiss et al. (Pub. No.: US 2008/0222242, hereinafter, “Weiss”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Landsman, Richard A. (Pub. No.: US 2007/0033588, hereinafter, “Landsman”).
Claim 18. Combination of Klein, Weiss, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Weiss, Marmigere, and Snodgrass does not explicitly teach:
wherein the data associated with the promotion includes data corresponding to a dynamic object.
However, Landsman teaches:
wherein the data associated with the promotion includes data corresponding to a dynamic object. – in paragraph [0046] (The present invention provides the ability to prefetch web pages that can include dynamic content that may be viewable only upon certain actions.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Weiss, Marmigere, and Snodgrass with Landsman to include wherein the data associated with the promotion includes data corresponding to a 

Second Set of Prior Art Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 8-13, 19, 20, 31, and 33-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”) and Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”).
Claims 1, 31, 36. Klein teaches:
A computer-implemented method for pre-fetching data over a network comprising: – on lines 37-45 in column 3 (An intelligent statistical technique is used to determine what the next web pages to be required are, and a technique is used to fetch these web pages from a web server, over the Internet, before they are officially requested.)
receiving a request for a first webpage at the server over the network from a user device; – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)
identifying a second webpage accessible by a link included in the first webpage, the second webpage including the at least one of the digital media file or text string; – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)
in response to the request for the first webpage and before receiving a request for the second webpage at the server over the network from the user device, transmitting, from the server over the network to the user device, (i) data for providing the first webpage for output at the user device and (ii) the at least one of the digital media file or text string, wherein the user device is configured to store, at a cache, the at least one of the digital media file or text string; – on lines 66-67 in column 5, on lines 1-8 in column 6, on lines 11-35 in column 6 (Once a web page has the Java Applet tag as part of the page, the web page is transmitted to Web Browser 110 over network 102. At this point, Java Applet 124 may be executed as a program within and under the control of Web Browser 110. Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. Web Server 112 services this request and delivers to Java Applet 124, over network path 102, the requested Web Object 128. Then Java Applet 124 copies Web Object 128 into Web Browser Cache 130 where it will reside and be made available to Web Browser 110 on subsequent Web Browser 110 transactions. Thus, Web Object 128 is made available before actually needed by Web Browser 110.)

Klein does not explicitly teach:
receiving, prior to the user device displaying data for the second webpage,  a request for the second webpage at the server over the network from the user device, wherein the request identifies remaining data for displaying the second webpage that is not stored in the cache of the user device; and in response to the request for the second webpage, transmitting, from the server over the network to the user device prior to the user device displaying data for the second webpage, the remaining data for providing the second webpage for output at the user device other than the at least one of the digital media file or text string.
However, Davis teaches:
receiving, prior to the user device displaying data for the second webpage,  a request for the second webpage at the server over the network from the user device, wherein the request identifies remaining data for displaying the second webpage that is not stored in the cache of the user device; and in response to the request for the second webpage, transmitting, from the server over the network to the user device prior to the user device displaying data for the second webpage, the remaining data for providing the second webpage for output at the user device other than the at least one of the digital media file or text string. – in paragraph [0056] (The CO, for example, causes cache control 304 to invalidate the cached copy of content 308, such that content 308 is made to be stale. Once stale, the updating algorithm within cache control 304 forces a refresh of content 308 the next time that the user of browsing terminal 302 wishes to view content 308. In other words, prior to displaying content 308 to the user, any updates to content 308 are first retrieved from origin server 314 and then applied to content 308. At that time, the age of content 308 is then reset based on the new cache headers.)

	
Combination of Klein and Davis does not explicitly teach:
obtaining, by a server, data; storing, at the server, the data.
	However, Marmigere teaches:
obtaining, by a server, data; storing, at the server, the data; – in paragraph [0037] (A Proxy cache server, intermediate between the client devices and Web content servers, receives the request from the client device, asks the Web content servers for the missing information or for the refreshed information and sends the requested information to the client. Proxy cache servers, which were first used for security reasons, have auxiliary storage to store the Web objects forming the Web documents mostly used by the client devices.)


Combination of Klein, Davis, and Marmigere does not explicitly teach:
wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string.
However, Snodgrass teaches:
wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string – on lines 52-64 in column 3 (The associate web page 122 may include content about the associate, information about a merchant including one or more "referral" links to the merchant's web site, and community information. The referral link may be in a variety of forms such as a textual link, a banner ad, a graphic image, and so forth.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, and Marmigere with Snodgrass to include wherein the data is associated with a promotion, the data associated with the promotion including at least one of a digital media file or text string, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A statistical subset reduces the number of objects to be cached and reduces 

Claims 8, 33. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein identifying the second webpage comprises selecting the second webpage from among a plurality of webpages accessible by one or more links included in the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 9. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s).
Klein teaches:
comprising selecting the second webpage based at least on a determined predicted page flow associated with the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 10. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 9 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the predicted page flow associated with the first webpage is determined based on at least one of information associated with the first webpage, interactions of users with the first webpage, or interactions of a user associated with the user device with the first webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 11, 34. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 
Klein teaches:
comprising selecting the second webpage based at least on a number of previous page visits to the second webpage. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claims 12, 35. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 11 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the number of previous page visits to the second webpage includes previous page visits to the second webpage by a user associated with the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 13. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 
Klein teaches:
comprising selecting the second webpage based at least on past interactions of a user associated with the user device. – on lines 11-22 in column 6, on lines 64-67 in column 6, on lines 1-5 in column 7 (Once Java Applet 124 initializes, a request is made by Java Applet 124 over network 102 to Web Agent 116 running under control of Web Server 112. The nature of the request is to retrieve from Web Agent 116, statistical information that relates to which web page is most often accessed directly after the current web page being viewed at this moment in Web Browser 110. In addition to the web page most likely to be accessed next, Web Agent 116 provides an Object List 126, to Java Applet 124 of Web Page Objects 128 that is ordered in statistical significance (high to low). Objects 128 can be graphics, applets or other web page content. Java Applet 124 retrieves Object List 126 over network 102 and begins its pre-caching logic upon it. In particular, a web page is parsed by Java Applet 124 and each HTML language tag that defines a possible next web page that the web page can link to is placed into an unordered Object List 132, a list created locally by the Applet 124 at Web Browser 110.)

Claim 19. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Snodgrass further teaches:
wherein the user device is a mobile device. – on lines 22-28 in column 11 (The customer computer 310 may be, for example, an interactive television, a cellular phone, a personal digital assistant, an interactive wireless communications device.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, and Marmigere, with Snodgrass to include wherein the user device is a mobile device, as taught by Klein, on lines 46-58 in column 3, to intelligent pre-caching of web pages and their objects based on a statistical significance providing a statistical subset of objects to be available before actually needed. A 

Claim 20. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 
Klein teaches:
wherein the cache is stored in a memory device. – on lines 45-47 in column 9 (By executing steps 200 218, web objects are pre-cached into the web browser 110 cache 130 prior to a user actually requesting the web object/web page.)

Claim(s) 2-4, 32, 37, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Carlson et al. (Pub. No.: US 2005/0198191, hereinafter, “Carlson”).
Claims 2, 37. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query.
However, Carlson teaches:
wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after the search engine displays the first ten results, the web browser prefetches the webpages for the displayed links and stores the prefetched webpages in the user's computer.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Carlson to include wherein identifying the second webpage comprises identifying the second webpage as responsive to a search query, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim 3. Combination of Klein, Davis, Marmigere, Snodgrass, and Carlson teaches The computer-implemented method of claim 2 – refer to the indicated claim for reference(s). 

Carlson further teaches:
wherein the search query is received at the server over the network from the user device. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after the search engine displays the first ten results, the web browser prefetches the webpages for the displayed links and stores the prefetched webpages in the user's computer.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Carlson to include wherein the search query is received at the server over the network from the user device, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claims 4, 32, 38. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query.
However, Carlson teaches:
wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query. – in paragraph [0006] (When using a typical web search engine, a user enters search criteria and the search engine displays the ten most relevant responses to the search. The search engine also displays a "next" tag that leads the user to the next ten most relevant responses, and so forth. In some embodiments, after the search engine displays the first ten results, the web browser prefetches the webpages for the displayed links and stores the prefetched webpages in the user's computer.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Carlson to include wherein the first webpage is a search results page that includes one or more links to one or more respective second webpages that are each identified as being responsive to a search query, as taught by Carlson, in paragraph [0002], to improve the rate of loading webpages to a user's computer and specifically determine which webpages to prefetch when using a prefetching mechanism.

Claim(s) 5, 7, and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Horvitz, Eric (Patent No.: US 6,067,565, hereinafter, “Horvitz”).
Claims 5, 39. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s).
Klein teaches:
wherein receiving the request for the first webpage comprises receiving the request for the first webpage at the server over the network from a browser application operating on the user device; and – on lines 28-35 in column 5 (Starting with an interaction at Web Browser 110 such as the click of a cursor control device 108 or mouse, <ENTER> key or other selected keyboard operation, a transaction is generated that will request a web page from Web Server 112 and possibly that of the Application Server 114 instead. The transaction is sent to Web Server 112 across network 102 which can be the Internet/Internet or any other private network).)

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating on the user device.
However, Horvitz teaches:
receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating on the user device. – on lines 48-67 in column 37, on lines 1-4 in column 8, and on lines 1-51 and column 23 and Fig. 6 (The browser could successively prefetch and cache just those portions or screenful(s) of successive pages that provide sufficient incremental value to the user and not consume computation and network resources prefetching other portions or screenful(s) of these pages in which the user is likely to have little or no interest. By relying on user behavior incorporated into a user model, the browser could prefetch and cache just the tops, e.g., a first few inches, or predefined screenfuls of successive web pages in order of their discounted flux-products and ignore the remainder of the those pages. Additionally, component 650 prefetches the web page, in the ordered set, having the next highest transition probability and store the content for that page in local cache 656 of the client device. Should the user actually transition to any such prefetched page, then once the corresponding prefetched portion is accessed from cache and rendered, the user could then appropriately instruct the browser to fetch the remainder of the page. In the meantime, the browser could then be successively and selectively prefetching and caching portions or certain screenfuls, of other web pages, which would each provide sufficient incremental value to the user and to which the user is likely to next transition.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Horvitz to include receiving the request for the second webpage comprises receiving the request for the second webpage at the server over the network from the browser application operating 

Claim 7. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
wherein the user device is configured to: retrieve the at least one of the digital media file or text string from the cache; and output the second webpage at the user device, wherein the second webpage output at the user device includes at least a portion of the remaining data for providing the second webpage for output at the user device and the at least one of the digital media file or text string.
However, Horvitz teaches:
wherein the user device is configured to: retrieve the at least one of the digital media file or text string from the cache; and output the second webpage at the user device, wherein the second webpage output at the user device includes at least a portion of the remaining data for providing the second webpage for output at the user device and the at least one of the digital media file or text string. – on lines 48-67 in column 37, on lines 1-4 in column 8, and on lines 1-51 and column 23 and Fig. 6 (The browser could successively prefetch and cache just those portions or screenful(s) of successive pages that provide sufficient incremental value to the user and not consume computation and network resources prefetching other portions or screenful(s) of these pages in which the user is likely to have little or no interest. By relying on user behavior incorporated into a user model, the browser could prefetch and cache just the tops, e.g., a first few inches, or predefined screenfuls of successive web pages in order of their discounted flux-products and ignore the remainder of the those pages. Additionally, component 650 prefetches the web page, in the ordered set, having the next highest transition probability and store the content for that page in local cache 656 of the client device. Should the user actually transition to any such prefetched page, then once the corresponding prefetched portion is accessed from cache and rendered, the user could then appropriately instruct the browser to fetch the remainder of the page. In the meantime, the browser could then be successively and selectively prefetching and caching portions or certain screenfuls, of other web pages, which would each provide sufficient incremental value to the user and to which the user is likely to next transition.)
.

Claim(s) 14, 43, and 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Sacco et al. (Pub. No.: US 2005/0033683, hereinafter, “Sacco”).
Claims 14, 43, 44. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 8 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
comprising selecting the second webpage based at least on a group associated with the promotion.
However, Sacco teaches:
comprising selecting the second webpage based at least on a group associated with the promotion. – in paragraph [0054] (Personalization applications 52 allow users of the marketplace 12 to personalize various aspects of their interactions with the marketplace 12. For example a user may, utilize the appropriate personalization application 52, create a personalized reference page at which information regarding transactions to which the user is (or has been) a party may be viewed. Further, the personalization application 52 may enable a user to personalize listings and other aspects of their interactions with the marketplace 12 and other parties.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Sacco to include comprising selecting the second webpage based at least on a group associated with the promotion, as taught by Klein, on lines 51-62 in column 2, to optimize the fast retrieval of complete web pages with the least amount of computer resources being consumed.

Claim(s) 17, 41, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Hunt et al. (Pub. No.: US 2004/0133848, hereinafter, “Hunt”).
Claims 17, 41, 42. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
wherein the data associated with the promotion includes a cascading style sheet (CSS) script.
However, Hunt teaches:
wherein the data associated with the promotion includes a cascading style sheet (CSS) script. – in paragraph [0239] (In one aspect, although applying a template on the client to drop HTML content must still request that part of the content as part of the whole document, the content that is dropped may contain directives that would have otherwise made secondary requests for more content, such as JavaScript, CSS or images.)
.

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein et al. (Patent No.: US 7,0474,85, hereinafter, “Klein”) in view of Davis et al. (Pub. No.: US 2006/0069746, hereinafter, “Davis”), and further in view of Marmigere et al. (Pub. No.: US 2004/0068579, hereinafter “Marmigere”), Snodgrass et al. (Patent No.: US 7,827,055, hereinafter, “Snodgrass”), and Landsman, Richard A. (Pub. No.: US 2007/0033588, hereinafter, “Landsman”).
Claim 18. Combination of Klein, Davis, Marmigere, and Snodgrass teaches The computer-implemented method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Klein, Davis, Marmigere, and Snodgrass does not explicitly teach:
wherein the data associated with the promotion includes data corresponding to a dynamic object.
However, Landsman teaches:
wherein the data associated with the promotion includes data corresponding to a dynamic object. – in paragraph [0046] (The present invention 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Klein, Davis, Marmigere, and Snodgrass with Landsman to include wherein the data associated with the promotion includes data corresponding to a dynamic object, as taught by Landsman, in paragraph [0006], to cache or prefetch web documents in a browser cache at a client so that users do not experience latency in receiving data from server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449